Exhibit 10.1

 

MASTER SERVICES AGREEMENT

 

This SERVICES AGREEMENT, dated as of March 14, 2016 and effective April 1, 2016
is made by and between MOELIS & COMPANY GROUP LP, a Delaware limited partnership
(“Advisory”), and MOELIS ASSET MANAGEMENT LP, a Delaware limited partnership
(“Asset Management”) and each of the following subsidiaries of Asset Management:
MOELIS CAPITAL PARTNERS LLC, a Delaware limited liability company (“MCP”), P&S
CREDIT MANAGEMENT, L.P., a Delaware limited partnership (“Gracie”), FREEPORT
FINANCIAL PARTNERS LLC, a Delaware limited liability company (“Freeport”) STEELE
CREEK INVESTMENT MANAGEMENT LLC, a Delaware limited liability company (“Steele
Creek”) and COLLEGIUM GLOBAL PARTNERS LLC, a Delaware limited liability company
(“Collegium”).

 

RECITALS

 

A.                                    Each of the Advisory and Asset Management
were operated as businesses under Moelis Asset Management LP (formerly named
Moelis & Company Holdings LP), prior to Advisory being distributed to its
partners in connection with an initial public offering of Advisory.

 

B.                                    Advisory currently maintains certain staff
and services which each of Asset Management, MCP, Gracie, Freeport, Steele Creek
and Collegium utilizes in the course of their respective business.

 

C.                                    Asset Management and Advisory each desire
that Advisory shall  henceforth provide the Asset Management Services (as
defined below) to each of Asset Management, MCP, Gracie, Freeport and Steele
Creek on the terms of and in accordance with this agreement.

 

D.                                    The parties additionally desire that this
agreement govern any provision of services from Asset Management to Advisory.

 

AGREEMENT

 

The parties to this agreement, in exchange for the mutual promises made herein
and intending to be legally bound hereby, agree as follows:

 

ARTICLE 1.

 

SERVICES TO BE PROVIDED

 

1.1                               Description of Services.  During the term of
this agreement, Advisory will provide to Asset Management the services (the
“Asset Management Services”) described on Schedule A-1 attached hereto (as the
same may be amended from time to time, “Schedule A-1”).  Schedule A may be
amended from time to time as set forth in Section 6.5 below.  During the term of
this agreement, Asset Management will provide to Advisory the services (the
“Advisory Services”, and together with the Asset Management Services, the
“Services”) described on Schedule A-2 attached hereto (as the same may be
amended from time to time, “Schedule A-2”).  Each of Schedule A-1 and Schedule
A-2 may be amended from time to time as set forth in Section 6.5 below.  Any
entity receiving Services hereunder shall be referred to as a “Recipient” and
any entity providing Services hereunder shall be referred to as a “Provider” as
applicable. Additionally, Advisory will sublet certain office space to Asset
Management as set forth on Schedule A-3 attached hereto.

 

--------------------------------------------------------------------------------


 

1.2                               Personnel.

 

(a)                                 The Services to be provided by a Provider to
a Recipient shall be provided by employees of such Provider or by service
providers to such Provider, as applicable. In the event that any employees of a
Provider as of the date of this agreement cease to be employed by such Provider,
the Provider will have no obligation to hire a new employee for the purpose of
providing the Services to the applicable Recipient and will not be liable for
any losses, costs or damages caused by, attributable to or arising in connection
with (A) such Recipient’s failure to receive such Services, or (B) such
Recipient’s transition from the Services to any replacement services.

 

(b)                                 Each entity acting as a Provider shall be
responsible for the payment of all wages and federal, state and local taxes and
withholdings payable with respect to the wages of such persons, shall maintain
workers’ compensation insurance required by applicable statutes with respect to
such persons and shall maintain and provide all applicable employee benefits for
such persons.  No person providing Services to a Recipient shall be considered
an employee of the Recipient because of the provision of such Services.

 

1.3                               Compensation.  Each Recipient shall pay each
Provider a fee as set forth in Schedule B attached hereto as the total
consideration for the Services to be provided to such Recipient during the term
of this agreement and such Recipient shall not pay any additional fee or other
compensation for such Services, unless the scope of those Services is expanded
by mutual agreement of the parties and the parties agree that additional
compensation should be paid in connection therewith.  Asset Management may pay
to Advisory the fees due on behalf of its subsidiaries.

 

1.4                               Warranty Disclaimer.  NO PROVIDER MAKES ANY
EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES, INCLUDING, WITHOUT LIMITATION,
THE WARRANTIES IMPLIED BY LAW OR MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, REGARDING THIS AGREEMENT, OR THE PERFORMANCE OF THE SERVICES
CONTEMPLATED BY THIS AGREEMENT.

 

1.5                               Limitation of Liability.  No Provider will be
liable to any Recipient or to any other person or entity for any losses, costs
or damages caused by, attributable to or arising in connection with the
performance, nonperformance or delayed performance of the Services to be
provided to such Recipient contemplated by this agreement, except for such
losses, costs or damages attributable to such Provider’s bad faith, gross
negligence or willful misconduct for which damages the Provider will be liable. 
Notwithstanding the foregoing, no Provider shall be liable for any special,
indirect, consequential or punitive damages in connection with the Services to
any Recipient even if the Provider has been advised of the possibility of such
damages.  No Provider will be liable for any failure to perform or any delay in
the performance of its obligations hereunder due to Force Majeure (as
hereinafter defined).

 

1.6                               Consents.  Notwithstanding any provision of
this agreement to the contrary, if the provision of any Service as contemplated
by this agreement requires the consent, approval or authorization of any third
party, the Provider providing such Service shall use its commercially reasonable
efforts to obtain as promptly as possible after the date of this agreement such
consent, approval or authorization (including obtaining from third party vendors
all consents necessary to grant any sublicenses in connection with the
performance of such Service) and shall be excused from performing such Service
while it continues to use such commercially reasonable efforts.  Any fee, cost
or expense incurred in connection with obtaining such consent, approval or
authorization shall be paid by the

 

2

--------------------------------------------------------------------------------


 

Provider.  If any such consent, approval or authorization is not obtained
promptly after the date of this agreement, the Provider shall notify the
applicable Recipient and the parties shall cooperate in good faith to devise an
alternative arrangement to the provision of such Service, which alternative
arrangement shall be reasonably satisfactory to each party.

 

ARTICLE 2.

 

TERM AND TERMINATION

 

2.1                               Term.  The term of this agreement will
commence upon April 1, 2016 and will continue until the one year anniversary
thereof, subject to earlier termination as provided in Section 2.2 hereof or
extension by mutual agreement.

 

2.2                               Termination.  This agreement may be terminated
in accordance with the following provisions:

 

(a)                                 Any party may terminate this agreement
solely as it applies to services provided or received between itself and another
party by giving notice in writing to such other party should an event of Force
Majeure (as defined in Section 3.1) continue for more than ninety (90)
consecutive calendar days;

 

(b)                                 Any party may terminate this agreement
solely as it applies to services provided or received between itself and another
party by giving notice in writing to the other party in the event such other
party is in material breach of this agreement and shall have failed to cure such
breach within thirty (30) calendar days of receipt of written notice thereof
from the non-breaching party; or

 

(c)                                  Any party may terminate this agreement
solely as it applies to services provided or received between itself and another
party by giving ninety (90) calendar days written notice to such other party.

 

(d)                                 Any two parties hereto may terminate this
agreement solely as it applies to services provided or received between such
parties with the mutual written consent of such parties.

 

2.3                               Rights and Obligations on Termination.  In the
event of the termination of this agreement pursuant to Section 2.2, solely as it
applies to services provided or received between such parties, a Provider will
have the right to terminate any or all Services provided to a Recipient.  Such
Recipient shall bear sole responsibility for obtaining replacement services, and
such Provider shall bear no liability for such Recipient’s failure to obtain
such service or for any difficulties in transitioning from the Services to such
replacement service.

 

ARTICLE 3.

 

FORCE MAJEURE

 

3.1                               Definition.  “Force Majeure” means any event
or condition, not existing as of the date of this agreement and not reasonably
within the control of either party, which prevents in whole or in material part
the performance by a Provider of its obligations hereunder or which renders the
performance of such obligations so difficult or costly as to make such
performance commercially unreasonable.

 

3

--------------------------------------------------------------------------------


 

Without limiting the foregoing, the following, without limitation, will
constitute events or conditions of Force Majeure: acts of state or governmental
action, riots, disturbance, war, acts of terrorism, strikes, labor slowdowns,
prolonged shortage of energy supplies, epidemics, fire, flood, hurricane,
typhoon, earthquake and explosion.

 

3.2                               Notice.  Upon giving written notice to a
Recipient, the Provider being affected by an event of Force Majeure will be
released without any liability on its part from the performance of its
obligations under this agreement, but, subject to Section 2.2, only to the
extent and only for the period that its performance of such obligations is
prevented by the event of Force Majeure.  Such notice must include a description
of the nature of the event of Force Majeure, its cause and to the extent known
its likely consequences.  Such Provider will promptly notify the applicable
Recipient of the termination of such event.

 

ARTICLE 4.

 

INDEMNIFICATION

 

Each Recipient severally and not jointly agrees to protect, defend, hold
harmless and indemnify each Provider severally and not jointly and its
successors, assigns, directors, officers, members, employees and agents
(collectively, the “Provider Representatives”), from and against any and all
claims, demands, actions, liabilities, damages, losses, fines, penalties, costs
and expenses, including reasonable attorneys’ fees (collectively referred to as
“Claims”), actually or allegedly, directly or indirectly, arising out of or
related to any actions taken or omitted to be taken by such Provider or any of
such Provider Representatives in connection with the performance of any of the
Services to be provided by such Provider to such Recipient hereunder, other than
Claims that are the direct result of bad faith, gross negligence or willful
misconduct of such Provider or such Provider’s Representative.  Notwithstanding
the foregoing, no Recipient shall be liable for any special, indirect,
consequential or punitive damages in connection with any Claim even if such
Recipient has been advised of the possibility of such damages.

 

ARTICLE 5.

 

CONFIDENTIALITY

 

5.1                               Definition. In connection with the Services to
be performed hereunder, a Recipient may provide to a Provider information about
it, the funds, accounts or clients to which such Recipient provides investment
management or advisory services, as applicable, their investors or other third
parties that is confidential or proprietary in nature (the “Confidential
Information”), which may include, but is not limited to, information of a
technical, administrative and/or financial nature relating to the business
operations of such Recipient.  The Recipient shall, except to the extent
necessary for the Services, not disclose to the Provider Confidential
Information about any issuer of securities to the public in the United States.
Notwithstanding the foregoing, with respect to any Provider, Confidential
Information shall not include information that: (a) has come into the public
domain through no breach of this Article 5 by such Provider or any related
Provider Representative; (b) is or becomes available to such Provider from any
third party not known to be breaching an obligation of confidentiality to the
Recipient; or (c) is independently developed by such Provider without reference
to or use of the Confidential Information of the Recipient.

 

4

--------------------------------------------------------------------------------


 

5.2                               Use and Protection of Confidential
Information. Each Provider severally and not jointly, on behalf of itself and
its Provider Representatives, agrees that the Confidential Information shall be
kept confidential and, except with the prior written consent of the applicable
Recipient, shall not disclose to any third party, including to any other
Recipient, any of the Confidential Information disclosed to such Provider or any
Provider Representative hereunder in any manner whatsoever, except as needed to
Provider Representatives who are subject to confidentiality obligations
substantially similar to those set forth herein and who have a reasonable need
to know such Confidential Information in order to provide the Services under
this agreement.  This Article 5 shall terminate as between any two parties two
years following termination of this agreement between such two parties.

 

5.3                               Legally Compelled or Requested Disclosure.  If
a Provider or a Provider Representative is requested or required (in either case
by oral questions, interrogatories, requests for information or documents,
subpoena, civil investigative demand or similar process) to disclose any
Confidential Information, such Provider agrees to the extent permissible to
provide the applicable Recipient with prompt notice of each such request, to the
extent practicable, so that the Recipient may seek an appropriate protective
order or waive such Provider’s compliance with the provisions of this
agreement.  If, absent the entry of a protective order or the receipt of a
waiver under this agreement, any Provider or its Provider Representative, as the
case may be, on the advice of its counsel, is legally compelled to disclose such
information, such Provider or Provider Representative as the case may be may
disclose such information to the persons and to the extent required without
liability under this agreement, and the Provider agrees to cooperate with the
Recipient’s efforts to obtain reliable assurances that confidential treatment
will be accorded any Confidential Information so furnished.  For the avoidance
of doubt, the immediately preceding sentence shall not require any Provider to
take any action that would cause it to incur more than de minimis cost or
expense unless the applicable Recipient agrees to advance or reimburse the
Provider for such cost and expense.  In addition, a Provider may also disclose
its business records (including documents including Confidential Information) to
its financial regulatory authorities without notice to the Recipient in
connection with customary examinations and inquiries with respect to its
business.

 

5.4                               Return or Destruction of Confidential
Information. Upon demand by a Recipient at any time, or upon expiration or
termination of this agreement with respect to the Services, the applicable
Provider agrees promptly to, and to cause each of its Provider Representatives
to, return or destroy, at the Recipient’s option, all Confidential Information,
provided that the Provider may maintain such Confidential Information in
accordance with its internal document retention policies.

 

ARTICLE 6.

 

MISCELLANEOUS

 

6.1                               Notices.  All notices, requests, claims,
demands and other communications hereunder shall be in writing and shall be
given or made (and shall be deemed to have been duly given or made when
delivered in person or when transmitted by facsimile, or one business day after
having been dispatched by a nationally recognized overnight courier service to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section 6.1):

 

If to Advisory, addressed to:

 

5

--------------------------------------------------------------------------------


 

Moelis & Company Group LP

399 Park Avenue, 5th Floor

New York, NY  10022-8604

Attention:  Osamu Watanabe

Email: osamu.watanabe@moelis.com

 

If to MCP, addressed to:

 

Moelis Capital Partners LLC

399 Park Avenue, 6th Floor

New York, NY  10022-8604

Attention:  Marie Bober

Email: marie.bober@moelis.com

 

If to Gracie, addressed to:

 

P&S Credit Management, L.P.

399 Park Avenue, 6th Floor

New York, NY  10022-8604

Attention:  Sam Konz

Email: konz@graciecap.com

 

If to Freeport, addressed to:

 

Freeport Financial Partners LLC

200 South Wacker Drive, Suite 750

Chicago, IL  60606

Attention:  Joseph Walker

Email: jvwalker@freeportfinancial.com

 

If to Steele Creek, addressed to:

 

Steele Creek Investment Management LLC

201 S. College Street, Suite 1690

Charlotte, North Carolina 28244

Attention:  Glenn Duffy

Email: glenn.duffy@steelecreek.com

 

If to Asset Management, addressed to:

 

Moelis Asset Management LP

399 Park Avenue, 5th Floor

New York, NY  10022-8604

Attention:  Sabrina Tamraz

Email: Sabrina.tamraz@moelisam.com

 

6

--------------------------------------------------------------------------------


 

6.2                               Independent Contracting Parties.  The parties
hereto expressly acknowledge that no employment, partnership or joint venture
relationship is created by this agreement, and hereby agree as follows:

 

(a)                                 Each party at all times during the term of
this agreement shall be an independent contracting party;

 

(b)                                 For purposes of the Services to be performed
under this agreement, except in the case of dual employees of Advisory and Asset
Management, no Provider nor anyone employed by or acting for or on behalf of any
Provider shall be construed as an employee of any Recipient, and no Recipient
shall be liable for employment or withholding taxes respecting any Provider or
any employee of any Provider, or any employee benefits therefor.

 

6.3                               Cooperation.  The parties will each use good
faith efforts to reasonably cooperate with each other in all matters relating to
the provision and receipt of the Services.  Such cooperation shall include the
applicable Recipient obtaining all Recipient-required consents, licenses or
approvals necessary to permit a Provider to perform its obligations hereunder;
Recipient agrees to reasonably cooperate with assisting the Provider obtaining
all Provider-required consents, licenses or approvals.  The parties will, for a
period of five (5) years after the termination of this agreement, maintain
information relating to the Services and cooperate with each other in making
such information available as needed, subject to appropriate confidentiality
requirements, in the event of any audit, investigation or litigation.

 

6.4                               Assignment.  No party has the right to,
directly or indirectly, in whole or in part, assign, delegate, convey or
otherwise transfer, whether voluntarily, involuntarily or by operation of law,
its rights and obligations under this agreement, except with the prior written
approval of the other party or parties as applicable. Notwithstanding the
foregoing, any party may assign, delegate, convey or otherwise transfer its own
rights and obligations under this agreement without obtaining the prior written
approval of any other party to a successor by merger, consolidation or similar
business combination or to a purchaser in connection with the sale of all or
substantially all of such party’s assets.  Any action prohibited by this
Section 6.4 will be null and void.

 

6.5                               Amendment; Waiver.  Neither this agreement nor
any provision hereof may be modified, amended, rescinded, canceled or waived, in
whole or in part, except by a written instrument duly executed by the applicable
parties hereto.  No failure or delay by a party to take any action or assert any
right or remedy hereunder or to enforce strict compliance with any provision
hereof will be deemed to be a waiver of, or estoppel with respect to, such
right, remedy or noncompliance in the event of the continuation or repetition of
the circumstances giving rise to such right, remedy or noncompliance.  No waiver
shall be effective unless given in a duly executed written instrument.

 

6.6                               Survival of Provisions.  The rights, remedies,
agreements, obligations and covenants of each of the parties contained in or
made pursuant to this agreement which by their terms extend beyond the
termination of this agreement, including, without limitation, Article 4
(relating to indemnification) and Article 5 (relating to confidentiality), will
survive the termination of this agreement and will remain in full force and
effect.

 

6.7                               Severability.  Any term or provision of this
agreement that is held by a court of competent jurisdiction to be invalid, void
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or

 

7

--------------------------------------------------------------------------------


 

enforceability of the offending term or provision in any other situation or in
any other jurisdiction.  If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid, void or
unenforceable, the parties hereto agree that the court making such
determination, to the greatest extent legally permissible, shall have the power
to reduce or alter the term or provision, to delete specific words or phrases,
or to replace any invalid, void or unenforceable term or provision with a term
or provision that is valid and enforceable and that comes closest to expressing
the intent of the invalid, void or unenforceable term or provision.

 

6.8                               Entire Agreement.  This agreement and the
Schedules hereto constitute the entire agreement of the parties hereto with
respect to the subject matter hereof and supersede all prior agreements and
undertakings, both written and oral, by and among the parties with respect to
the subject matter hereof.

 

6.9                               Governing Law; Non-Binding Mediation;
Jurisdiction.  This agreement shall be governed by, and construed in accordance
with, the laws of the State of New York (without regard to the laws of conflict
of any jurisdiction).  Any dispute, controversy or claim arising out of or in
connection with this Agreement, or the interpretation, breach, termination or
validity thereof (“Dispute”) shall be finally resolved by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) then in effect (the “Rules”), except as modified herein and
such arbitration shall be administered by the AAA.  The place of arbitration
shall be New York, New York.  There shall be one arbitrator who shall be agreed
upon by the parties within twenty (20) days of receipt by respondent of a copy
of the demand for arbitration.  If any arbitrator is not appointed within the
time limit provided herein, such arbitrator shall be appointed by the AAA in
accordance with the listing, striking and ranking procedure in the Rules, with
each party being given a limited number of strikes, except for cause.  Any
arbitrator appointed by the AAA shall be a retired judge or a practicing
attorney with no less than fifteen years of experience with corporate and
financial matters and an experienced arbitrator.  In rendering an award, the
arbitrator shall be required to follow the laws of the state of New York.  The
award shall be in writing and shall briefly state the findings of fact and
conclusions of law on which it is based.  The arbitrator shall not be permitted
to award punitive, multiple or other non-compensatory damages.  The award shall
be final and binding upon the parties and shall be the sole and exclusive remedy
between the parties regarding any claims, counterclaims, issues or accounting
presented to the arbitrator.  Judgment upon the award may be entered in any
court having jurisdiction over any party or any of its assets.  Any costs or
fees (including attorneys’ fees and expenses) incident to enforcing the award
shall be charged against the party resisting such enforcement.  All Disputes
shall be resolved in a confidential manner.  The arbitrator shall agree to hold
any information received during the arbitration in the strictest of confidence
and shall not disclose to any non-party the existence, contents or results of
the arbitration or any other information about such arbitration.  The parties to
the arbitration shall not disclose any information about the evidence adduced or
the documents produced by the other party in the arbitration proceedings or
about the existence, contents or results of the proceeding except as may be
required by law, regulatory or governmental authority or as may be necessary in
an action in aid of arbitration or for enforcement of an arbitral award.  Before
making any disclosure permitted by the preceding sentence (other than private
disclosure to financial regulatory authorities), the party intending to make
such disclosure shall use reasonable efforts to give the other party reasonable
written notice of the intended disclosure and afford the other party a
reasonable opportunity to protect its interests.  Barring extraordinary
circumstances (as determined in the sole discretion of the arbitrator),
discovery shall be limited to pre-hearing disclosure of documents that each side
will present in support of its case, and non-privileged documents essential to a
matter of import in the proceeding for which a party has demonstrated a
substantial need. The parties agree that they will produce to each other all
such requested non-privileged

 

8

--------------------------------------------------------------------------------


 

documents, except documents objected to and with respect to which a ruling has
been or shall be sought from the arbitrator. There will be no depositions.

 

6.10                        Counterparts; Headings.  This agreement may be
executed and delivered (including by facsimile or PDF transmission) in one or
more counterparts, and by the different parties in separate counterparts, each
of which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement.  The headings of the
sections and articles of this agreement are inserted for convenience only and do
not constitute a substantive part hereof.

 

[The remainder of this page is intentionally left blank.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this agreement to be duly executed
by their authorized representatives as of the date first above written.

 

MOELIS & COMPANY GROUP LP

MOELIS CAPITAL PARTNERS LLC

a Delaware limited partnership

a Delaware limited liability company

 

 

By:

Moelis & Company Group GP LLC, its General Partner

 

By:

Moelis Asset Management LP, its Sole Member

 

 

 

 

 

By:

/s/ Elizabeth Crain

 

By:

/s/ Elizabeth Crain

Name:

Elizabeth Crain

 

Name:

Elizabeth Crain

Title:

Chief Operating Officer

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

P&S CREDIT MANAGEMENT L.P.,

 

FREEPORT FINANCIAL PARTNERS LLC

a Delaware limited partnership

 

a Delaware limited liability company

 

 

 

 

 

By:

P&S Credit Partners, LLC,

 

By:

Moelis Freeport Holdings LLC, its Manager

 

its General Partner

 

 

 

 

 

 

 

 

By:

/s/ James Palmisciano

 

By:

/s/ Joseph Walker

Name:

James Palmisciano

 

Name:

Joseph Walker

Title:

CIO-Managing Member

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

STEELE CREEK INVESTMENT MANAGEMENT LLC, a Delaware limited liability company

 

MOELIS ASSET MANAGEMENT LP,

a Delaware limited partnership

 

 

 

 

 

 

 

 

 

 

By:

Moelis Steele Creek Holdings LLC, its Sole Member

 

By:

Moelis & Company Holdings GP LLC,

 

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Glenn Duffy

 

By:

/s/ Christopher Ryan

Name:

Glenn Duffy

 

Name:

Christopher Ryan

Title:

Chief Investment Officer

 

Title:

Managing Director

 

 

 

 

 

COLLEGIUM GLOBAL PARTNERS LLC

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By: MOELIS ASSET MANAGEMENT LP,

 

 

 

a Delaware limited partnership

 

 

 

 

 

 

 

 

By:

Moelis & Company Holdings GP LLC,

 

 

 

 

 

its General Partner

 

 

 

 

 

By:

/s/ Howard Eisen

 

 

Name:

Howard Eisen

 

 

Title:

President

 

 

 

--------------------------------------------------------------------------------